 In the Matter of HINZMANN& WALDIIANN MARINE CORPORATION,EMPLOYERandMETAL TRADES DEPARTMENT,AFL,1 PETITIONERCase No. 0-R-7802.-DecidedMarch 2, 1948Mr. Jerome F. Healy, Jr.,of Bronx,N. Y., andMr. Albert O.Hinzmann,of Brooklyn,N. Y., for the Employer.Mr. Joseph Cohn,of New York City, for the Petitioner.Mr. Peter J. O'Neill,of Brooklyn,N. Y., andMr.Henry H. Gordon,of New York City, for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat New York City on December 1, 1947, before Robert Silagi, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.The Employer'smotion to dismiss, on various grounds,2 is denied for reasons herein-after stated.Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERHinzmann & Waldmann Marine Corporation is a New York cor-poration maintaining its principal office and place of business in'During the hearing the Petitioner,the International Brotherhood of Boilermakers,Iron Shipbuilders and Helpers of America,AFL, movedto substitute for its own name onits petition,the name appearing in the captionherein.Themotion is hereby granted.2Aside from thegrounds hereinafter considered,the employer moved to dismiss the peti-tion upon the ground that there was no proofthat the MetalTrades Department was incompliance with Section p (f), (g), and(h) of the Act.Inasmuch as it appears that boththe original petitioner and the Metal Trades Department whose name has been substitutedtherefor are now in full compliance with the section aforesaid,we find no merit in themotion of the Employer.3Pursuantto theprovisions of Section 3 (b) of the Act,the Board has delegated itspowers in connection with this case to a three-man panel consisting of the undersignedBoardMembers[Chairman Herzog and Members Houston and Reynolds].76 N. L. R. B , No. 79.502 HINZMANN & WALDMANNMARINE CORPORATION503Brooklyn, New York, where it is engaged in the business of repairingocean-going vessels.During the year 1947, the Employer used morethan $100,000 worth of raw materials, of which at least 50 percentwas shipped to its place of business from points outside the Stateof New York. During the same period, the services rendered by theEmployer to ocean-going vessels were valued in excess of $500,000.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVED 4The Petitioner is a labor organization affiliated with the Ameri-can Federation of Labor claiming to represent employees of theEmployer.Local 13, Industrial Union of Marine and Shipbuilding Workersof America, herein called the Intervenor, is a labor organization affili-ated with the Congress of Industrial Organizations, claiming to rep-resent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusiverepresentative of employees of the Employer until the Petitionerhas been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all production and main-tenance employees,5 including snappers and carpenters, but excludingoffice and clerical employees, electrical department employees, guards,foremen, and supervisors.The Employer takes no position in re-spect to the composition of the unit.The Petitioner and the Inter-venor disagree only with respect to employees in the electrical depart-ment.As previously stated, the Petitioner would exclude suchemployees.The Intervenor, however, would include them withinthe unit.The Employer has but one or two electricians whose work is chieflythat of maintenance men.They string temporary lights in various4 .llthough duly served with notice of hearing, neither the International Longshoremen SAssociation,AFL, nor the United Brotherhood of Carpenters&Joiners of America, AFL,made an appearance6The following categories of employees comprise the production and maintenapce em-machinists,riggers, burners,boilermakers,pipe fitters,welders,painters, ship,fitters, carpenters,chip and caulkers,maintenance men, material men, and helpers. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDparts of the ships to provide illumination for other workers; they alsohandle small repair work on electrical equipment.They are underthe supervision of the same general supervisors who are in charge ofthe other maintenance employees.Moreover, the Employer main-tains no special pay-roll classification for electricians, nor does the rec-ord show that they are treated in any manner different from otherproduction and maintenance employees.As it is clear that the func-tions and interests of the electrical employees are similar to those ofthe other production and maintenance employees, and as no craft labororganization is seeking separate representation for them, we shallinclude the electrical employees in the unit hereinafter foundappropriate.We find that all production and maintenance employees, includingsnappers, carpenters, and electrical department employees, but exclud-ing office and clerical employees, guards, foremen, and supervisors asdefined in the Act, constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9 (b) of the Net.V.THE DETERMINATION OF REPI:ESENTATIVESThe Employer further moved to dismiss the petition upon thegrounds (1) that no election should be held at this time because it isin the process of liquidating its business, and (2) that a resulting re-duction in personnel has been effected.A representative of the Em-ployer testified that no contract for the sale of the business had beensigned and that the Employer is merely in the process of negotiationfor its disposal.Therecordfurther shows that, although the Em-ployer's staff had dropped from over 200 to a low of 14, as of thedate of the hearing it had again increased to between 50 and 60 em-ployees.As the Employer's plans for the future are indeterminate,'we shall direct an immediate election.We shall direct that the question concerning representation be re-solved by an election by secret ballot, subject to the limitations andadditions set forth in the Direction.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hinzmann and WaldmannMarine Corporation, Brooklyn, New York, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty6 SeeMattel of Domestic EnginedPump Company,70 N L R B 1263 See alsoMatterof Scripto Manufacturing Company/,65 N L R. B 222,224,Matter of California AlmondGrowers Exchange,73 NL R B.1367, 1369, 1370.7SeeMatterofBlueStar Airltines,Inc., 73 NL R B 663 HINZMANN & WALDMANN MARINE CORPORATION505(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, andsubject to Sections 203.61 and 203.62 of National Labor RelationsBoard Rules and Regulations-Series 5, among the employees in theunit found appropriate in Section IV, above, who were employed dur=ing the pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during said pay-rollperiod because they were ill or on vacation, or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, and also excluding employees on strike who are not en-titled to reinstatement, to determine whether they desire to be repre-sented by Metal Trades Department, AFL, or by Local 13, IndustrialUnion of Marine and Shipbuilding Workers of America, C. I. 0., forthe purposes of collective bargaining, or by neither.0